DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims, filed 11/17/2022, are accepted and appreciated by the examiner.
Response to Arguments
Applicant’s arguments filed 11/17/2022 have been fully considered.  With regards to the 35 U.S.C. §112b Rejection, Applicant’s amendments have addressed these issues and are therefore withdrawn.  With regards to 35 U.S.C. § 103 Rejection, Applicant’s arguments are moot in view of the new grounds of rejection as necessitated by Applicant’s amendments.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 31, 33-38, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine (US 2011/0320136 A1) in view of Kauer (US 6,649,416 B1) and Raviv (US 2018/0218256 A1).

	With respect to Claim 31 Sunshine teaches	A chemical sensing system, comprising: 	wherein a first sensor and a second sensor of the plurality of sensors have different sensitivities to sense at least one analyte in a sample, each of the plurality of sensors being configured to output a signal in response to sensing the at least one analyte (See Abstract A method and system of monitoring for chemical or other toxic agents includes operating a plurality of first type sensors having a first level of sensitivity to an agent in a monitored area. Concurrently a second type sensor is operated having a second level of sensitivity to the agent in the monitored area, where the second level of sensitivity is at least ten times more sensitive than the first level of sensitivity. Input from the plurality of first type sensors and the second type sensor is received and analyzed, at a central location, in order to determine the presence of the agent in the monitored area.); and 	a computer processor programmed to (See Para[0030] It should be noted that each of the first type sensors 10, the second type sensors 20, the central analysis unit 30, and the central location 50 (with its analysis units) include processors, memory, and program code that are configured to perform the collection, transmission, and analysis of sensor data that is discussed further herein.): 	receive the signals output from the plurality of sensors; and 	determine a concentration of the at least one analyte in the sample based, at least in part, on the received signals and a model trained to relate the signals (See Abstract Input from the plurality of first type sensors and the second type sensor is received and analyzed, at a central location, in order to determine the presence of the agent in the monitored area. And Fig 7 and Fig 8 ) or information derived from the signals to an output representation having bases corresponding to analytes, the analytes including the at least one analyte,	wherein the concentration is a scalar value in conjunction with a particular unit of measurement, (See Fig 3)	However Sunshine is silent to the language of	a plurality of sensors arranged on at least one substrate	wherein the model comprises: a first model relating the signals output from the plurality of sensors to a feature representation; and	a second model relating the feature representation to the output representation.	Nevertheless Kauer teaches	a plurality of sensors arranged on at least one substrate (See Abstract The invention further provides for a sensor array having discrete sensor elements dispersed on fluid-permeable, high surface area, porous, textured substrates. The innovative device and method exhibit high sensitivity, discrimination and detection capability for target analytes at ppb and sub ppm concentrations.)	However Kauer is silent to the language of	wherein the model comprises: a first model relating the signals output from the plurality of sensors to a feature representation; and	a second model relating the feature representation to the output representation	Nevertheless Raviv teaches			wherein the model comprises: a first model relating the signals output from the plurality of sensors to a feature representation (See Para[0056] and Fig 3A and 3B The output of each layer may serve as an input of a succeeding layer in the deep convolutional network 350 to learn hierarchical feature representations from input data (e.g., images, audio, video, sensor data and/or other input data) supplied at the first convolution block C1.); and	a second model relating the feature representation to the output representation (See Fig 3B).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine wherein a plurality of sensors arranged on at least one substrate such as that of Kauer.	One of ordinary skill would have been motivated to modify Sunshine, because Sunshine teaches “This system utilizes the information from the two different node types either individually or collectively at a central location” (See Para[0029]) and having the sensors arranged on a substrate would make sure the sensors are both at a central location.	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine and have a first and second model such as that of Raviv.	One of ordinary skill would have been motivated to modify Sunshine because such models will allow for accurate training and improve accuracy.

	With respect to Claim 33 Sunshine is silent to the language of	The chemical sensing system of claim 31, 	wherein: the first model comprises: a mapping from the signals to response values; and a weighting relating the response values to the feature representation.	Nevertheless Raviv teaches	wherein: the first model comprises: a mapping from the signals to response values; and a weighting relating the response values to the feature representation. (See Para[0034] [0047]])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine wherein the first model comprises: a mapping from the signals to response values; and a weighting relating the response values to the feature representation such as that of Raviv.	One of ordinary skill would have been motivated to modify Sunshine because mapping the signals and weighting would lead to accurate results by emphasizing more important data.		With respect to Claim 34 Sunshine is silent to the language of	The chemical sensing system of claim 33, 	wherein: the weighting comprises: weights of a recurrent neural network or convolutional neural network that relate the response values to the feature representation.	Nevertheless Raviv teaches	wherein: the weighting comprises: weights of a recurrent neural network or convolutional neural network that relate the response values to the feature representation.(See Para[0034] [0047])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine wherein: the weighting comprises: weights of a recurrent neural network or convolutional neural network that relate the response values to the feature representation such as that of Raviv.	One of ordinary skill would have been motivated to modify Sunshine because weighting would lead to accurate results by emphasizing more important data.	With respect to Claim 35 Sunshine is silent to the language of	The chemical sensing system of claim 33, 	wherein: the mapping assigns to each response value an amplitude characteristic and/or a temporal characteristic of a corresponding signal.	Nevertheless Raviv teaches	wherein: the mapping assigns to each response value an amplitude characteristic and/or a temporal characteristic of a corresponding signal (See Para[0044]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine wherein the mapping assigns to each response value an amplitude characteristic and/or a temporal characteristic of a corresponding signal such as that of Raviv.	One of ordinary skill would have been motivated to modify Sunshine, because assigning an amplitude would be no more than predictable use of prior art elements and would be useful to quantify the relevancy of the data.	With respect to Claim 36 Sunshine teaches	The chemical sensing system of claim 35, 	wherein: the amplitude characteristic comprises a normalized change in an amplitude of the corresponding signal. ( (See )Examiner notes that this limitation is not necessarily required since claim 35 recited the amplitude characteristic as one possible option)	Furthermore Raviv teaches	the amplitude characteristic comprises a normalized change in an amplitude of the corresponding signal (SeePara[0050])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine wherein: the amplitude characteristic comprises a normalized change in an amplitude of the corresponding signal such as that of Raviv.	One of ordinary skill would have been motivated to modify Sunshine because a normalized change would standardize the data to make it easier to understand. 	With respect to Claim 37 Sunshine teaches	The chemical sensing system of claim 35, 	wherein: the temporal characteristic comprises a rise time or a fall time of an amplitude of the corresponding signal. ( (See )Examiner notes that this limitation is not necessarily required since claim 35 recited the temporal characteristic as one possible option)	Furthermore Raviv teaches	the temporal characteristic comprises a rise time or a fall time of an amplitude of the corresponding signal. (See Para[0052], [0061])	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine the temporal characteristic comprises a rise time or a fall time of an amplitude of the corresponding signal such as that of Raviv.	One of ordinary skill would have been motivated to modify Sunshine because a temporal characteristic would describe how the data is changing and thus accurately the evolution of the data and the current state.	With respect to Claim 38 Sunshine is silent to the language of		The chemical sensing system of claim 31, 	wherein: a change in a location of a point in the feature representation corresponding to an analyte concentration in the sample is a non-linear function of a change in the analyte concentration in the sample.	Nevertheless Hahn teaches	wherein: a change in a location of a point in the feature representation corresponding to an analyte concentration in the sample is a non-linear function of a change in the analyte concentration in the sample (See Para[0052]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine wherein: a change in a location of a point in the feature representation corresponding to an analyte concentration in the sample is a non-linear function of a change in the analyte concentration in the sample such as that of Raviv.	One of ordinary skill would have been motivated to modify Sunshine because training the model and determining the feature representation uses a non-linear model and thus the correspondence between a point in feature representation and concentration would be non-linear.		With respect to Claim 42 Sunshine teaches	The chemical sensing system of claim 31, 	wherein: each signal comprises a time series of measurements (See Fig 3, 8).	With respect to Claim 43 Sunshine teaches	The chemical sensing system of claim 31, 	wherein: the model comprises: a device-specific model relating the signals or information derived from the signals to an intermediate representation (See Para[0071] Examiner notes “a device” in a device specific model has been interpreted as the sensors); and a device-independent model relating the intermediate representation to the output representation. (See Para[0071]  Examiner notes “a device-independent” has been interpreted as some irrelevant device)
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sunshine (US 2011/0320136 A1) in view of Kauer (US 6,649,416 B1) and Raviv (US 2018/0218256 A1) as applied to claim 31 above, and further in view of Gupta (US 2009/0154796 A1).	With respect to Claim 39 Sunshine is silent to the language of	The chemical sensing system of claim 31, 	wherein: the second model relating the feature representation to the output representation comprises: a first sub-model relating the feature representation to a latent representation, the latent representation having a lower dimensionality than the feature representation.	Nevertheless Gupta teaches	wherein: the second model relating the feature representation to the output representation comprises: a first sub-model relating the feature representation to a latent representation, the latent representation having a lower dimensionality than the feature representation (See Para[0012]).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Sunshine wherein: the second model relating the feature representation to the output representation comprises: a first sub-model relating the feature representation to a latent representation, the latent representation having a lower dimensionality than the feature representation such as that of Gupta.	One of ordinary skill would have been motivated to modify Sunshine because having a lower dimensionality would limit the possible states in such a space and would expedite the process.

Allowable Subject Matter
Claims 40 and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863